Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 7/21/2021 include amendments to the claims. Claims 1-20 are pending. Claims 1, 3-10, 12-19 have been amended. Claim 20 has been newly added.
Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach receiving, by the execution button, an input of an execution command through the execution button in accordance with setup factors corresponding to the selected course; and driving the clothes treating device in accordance with the setup factors, wherein the external terminal is configured to display information of the setup factors, and wherein the information of the setup factors includes at least one of detailed description of setup factors, clothes treating effect according to the setup factors, notes during clothes treating according to the setup factors, and clothes treating prediction time according to the setup factors; and that none of the references teach driving the clothes treating device in accordance with the selected course according to the set time; and displaying an operation state of the clothes treating device in relation to the clothes treating time: Dedekind et al. teaches a clothes treating system (see abstract) with a control panel 1 that includes a power button 14 and an execution button 15, such that the power button 14 is used to input a power command and turn the clothes treating device on and the execution button 15 is used to drive the clothes treating device in accordance with the selected course after the power command is input (see figure 1 and paragraphs [0014]-[0015]). Since both Yum et al. and Dedekind et al. teach clothes treating systems with electrical control systems, it would have .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US20120110747) in view of Dedekind et al. (W02012095390A1).
Regarding claims 1, 3, 5, 8-10, 14-15 and 20, Yum et al. teaches a clothes treating system (see abstract) comprising (see figures 2,14, paragraphs [0114]-[0119]) a clothes treating device 1100 formed to be able to communicate with an externa I terminal 100, the clothes treating device 1100 including: a control panel 1115, a course selector 1117 configured to select one of 
Regarding claim 2, Yum et al. and Dedekind et al. together teach the limitations of claim 1. Yum et al. teaches in paragraphs[0038], [0051] that the external terminal 100 comprises a second power input 190 and the clothes treating device 1100 is enabled for selecting the 
Regarding claims 4 and 16, Yum et al. and Dedekind et al. together teach the limitations of claims 3 and 15. Yum et al. teaches in paragraphs [0094], [0096] that the external terminal 100 may be configured to display indoor drying recommended information on the basis of the information on the plurality of external environmental factors.
Regarding claims 6-7, Yum et al. and Dedekind et al. together teach the limitations of claim 1. Yum et al. also teaches in paragraphs [0050]-[0051], [0055]-[0059] that the external terminal 100 is configured to display information on the course selected in accordance with a manipulation of the course selector on a display of the external terminal 100. Paragraphs [0101]-[0105] also teach that the information on the course may include a description of the course selected through the course selector.
Regarding claims 11-12, 17-18, Yum et al. and Dedekind et al. together teach the limitations of claims 1 and 14. Yum et al. also teaches in paragraphs [0044]-[0045], [0074] that the clothes treating device 1100 and the external terminal 100 may each include a near-field communication module for NFC communication (reads on claim 11). Paragraph [0114] and figure 14 teach that the clothes treating device 1100 includes a cabinet 1110, a tub 1120 provided in the cabinet 1110 and a drum 1122 provided inside the tub 1120 (reads on claim 18) and that information regarding the number of driving times (see number or operations) of the clothes treating device may be transmitted via the NFC communication to the external terminal 100 (see paragraphs [0110], [0130], [0135]) (reads on claim 12). Yum et al. also teaches in paragraphs [0087]-[0089], [0129] an external server storing data of the information on the external environment and data on one or more recommended courses according to the external environment, wherein the external terminal 100 is configured to enable wireless .

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US20120110747) in view of Dedekind et al. (W02012095390A1) as applied to claims 12 and 18 and further in view of Lee et al. (US20090293204).
Regarding claims 13 and 19, Yum et al. and Dedekind et al. together teach the limitations of claims 12 and 18. Yum et al. teaches in paragraphs [0056]-[0057], [0073] that the external terminal 100 may be configured to display information regarding servicing needs of the clothes treating device. Yum et al. does not explicitly teach that the servicing information is on a need of washing of the tub or drum. Lee et al. teaches a washing machine and control method (see abstract) and that the drum and tub maybe washed after a given number of driving times of the clothes treating device so as to prevent the generation of bad smells and the re-contamination of laundry due to dirt accumulated on the walls of the drum (see paragraphs [0115], [0130], [0007]). Since both Yum et al. and Lee et al. teach washing machine systems with drums and tubs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the external terminal may be configured to display information on a need of washing of the tub or drum on the basis of the number of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TINSAE B AYALEW/EXAMINER, Art Unit 1711